Citation Nr: 0636658	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  98-04 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD) arising 
from an original grant of service connection. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 

INTRODUCTION

The veteran served on active duty from January 1968 to May 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the VA Regional 
Office.  In that decision, the RO granted service connection 
for PTSD and assigned a 50 percent disability rating, 
effective December 18, 1995.


FINDING OF FACT

The veteran's PTSD symptoms are of such a severity that he is 
demonstrably unable to obtain or retain employment.
  

CONCLUSION OF LAW

The criteria for a 100 percent disability rating are met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 1998, the veteran perfected his appeal of the RO's 
initial grant of service connection and assignment of a 50 
percent disability rating.  In a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded. AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Because the veteran has 
appealed the initial rating, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending. Fenderson v. 
West, 12 Vet. App. 119, 126-27 (1999).

Prior to November 7, 1996, mental disorders were rated under 
38 C.F.R. § 4.132.  See 61 Fed. Reg. 52695-52702 (1996). VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran. If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation. 38 U.S.C.A. § 
5110(g) (West 2002). Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation. VAOPGCPREC 3-00.

In assigning the 50 percent rating in March 1997, the RO 
considered and applied both the former and revised versions 
of the rating criteria.  The Board finds, therefore, that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to him. See Bernard v Brown, 4 
Vet. App. 384 (1993).

Prior to November 7, 1996, PTSD was evaluated using criteria 
from the general rating formula for psychoneurotic disorders. 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996). Under this 
formula, a 50 percent evaluation was appropriate where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment. Assignment of a 70 
percent rating was warranted for a severely impaired ability 
to establish and maintain effective or favorable 
relationships with people; the psychoneurotic symptoms were 
of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment. 

A 100 percent rating was assigned where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
demonstrably unable to obtain or retain employment. The three 
criteria for a 100 percent rating are independent of one 
another and only one need to be met to be awarded a 100 
percent disability.  Johnson v. Brown, 7 Vet. App. 95, 99 
(1994).

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999), a 50 percent rating is 
appropriate where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect, circumstantial, circumlocutory 
or stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks), impaired 
judgment, impaired abstract thinking, disturbances of 
motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships. 

Assignment of a 70 percent evaluation is contemplated for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is assigned where the veteran 
demonstrates total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

38 C.F.R. § 4.126(a) provides that when evaluating a mental 
disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  Further, the evaluation shall be 
assigned based on all the evidence of record that bears on 
occupational and social impairment.  

Factual Background

The veteran initially sought treatment for depression, 
nightmares, and flashbacks related to Vietnam in December 
1995; however, unrelated health concerns prevented him from 
following a consistent treatment plan.  VA treatment records 
reveal treatment on an in-patient basis for a major 
depressive disorder and PTSD from February 28, 1996 to March 
18, 1996.  On admission, he reported seven months of 
increased depression with crying spells, disturbed sleep 
(around four hours per night), nightmares, auditory 
hallucinations of Vietnam buddies crying for help, intrusive 
thoughts of Vietnam, poor concentration, and decreased 
energy.  He stated that he quit his job seven months prior to 
his hospitalization and recounted a history of resigning from 
jobs every two to three years, usually triggered by 
depression.  He related passive suicidal ideations without 
intent or plan but denied homicidal ideations.  He also 
reported increased irritability and a fear of hurting his 
children.  During his hospitalization he was prescribed 
medication to treat his depression, anxiety, and insomnia.  

The veteran underwent a VA psychiatric examination in 
December 1996.  The examiner noted that the veteran's affect 
was unstable and constricted.  His mood was depressed.  He 
cried frequently during the interview.  The examiner noted 
objective evidence of auditory hallucinations during the 
interview.  In addition, the veteran attested to paranoid, 
persecutory thoughts.  Cognitively, his concentration and 
recall of recent events was impaired.  The examiner diagnosed 
severe PTSD, with serious impairment in social and 
occupational functioning.  The examiner determined the 
veteran was unable to maintain employment.   

VA medical records document in-patient treatment for PTSD 
from October 23, 1997 to November 3, 1997.  The veteran 
complained of continued flashbacks, although he reported no 
suicidal or homicidal ideations, and no auditory or visual 
hallucinations.  In February 1998, he was referred for 
outpatient treatment of his PTSD symptoms.  He reported 
nightmares as often as two to three times per week, 
flashbacks, severe sleep disturbance, and occasional 
intrusive thoughts.  In addition, the veteran stated that he 
occasionally hears the voices of friends from Vietnam or sees 
Viet Cong or camouflaged people hiding around him

In March 2001, no significant changes in his condition were 
noted.  The veteran stated that he continued to experience 
nightmares, flashbacks, and intrusive thoughts.  He related 
discomfort with crowds and traffic and continued self-
isolation.  He also reported problems with memory and 
concentration.  In September 2002, he reported increased 
symptoms; which he attributed to the impending anniversary of 
the September 11, 2001 terrorist attacks.  He reported 
auditory hallucinations, decreased sleep, intrusive thoughts, 
flashbacks, and increased nightmares.  His treating physician 
noted a sad mood and depressed affect.  The veteran's 
physician increased the dosage of his medication.  

The veteran underwent a VA PTSD examination in April 2005.  
He reported continued nightmares, flashbacks, and intrusive 
memories of Vietnam.  He related feeling anxious around other 
people; therefore, he avoided going out in public for fear of 
having an outburst of anger.  In addition, he stated that he 
is easily angered, cries often, and often feels useless, 
helpless, and guilty about Vietnam.  The veteran's wife also 
attended his examination, and stated that she must administer 
his medications to him because he is easily confused and not 
able to take them on his own.  

The examiner noted that the veteran appeared to be in mild 
distress during his interview, and he exhibited marked 
psychomotor slowing and sluggishness.  His affect was 
noticeably constricted and his mood was depressed.  In 
addition, he showed marked latency of speech and poverty of 
thought content.  His insight and judgment seemed poor.  The 
examiner determined that the veteran was not competent to 
manage his VA benefits.  The examiner noted that the veteran 
has not been able to work since 1996 due to his PTSD 
symptoms. 

Analysis

After careful consideration of all procurable and assembled 
data, reasonable doubt must be resolved in favor of the 
veteran.  During a December 1996 VA examination, the examiner 
noted that the veteran's affect was unstable and constricted 
and his mood was depressed.  Objective evidence of auditory 
hallucinations was observed during the interview.  The 
veteran demonstrated impaired concentration and recall of 
events.  The examiner concluded that the veteran's condition 
was severe and prevented him from retaining employment.  
Since the Diagnostic Code provides more than one rating 
requirement to assess the severity of PTSD, only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned.  See Johnson v. Brown, 7 
Vet. App. 95 (1994).  Since one of the requirements has been 
met, the veteran is entitled to a 100 percent initial 
disability.  

In addition, application of the original diagnostic criteria 
is more favorable to the veteran from the date the Diagnostic 
Code was amended.  The evidence indicates that he continues 
to experience nightmares, flashbacks, and intrusive thoughts 
of Vietnam.  His mood is depressed, his affect is unstable, 
and he suffers from outbursts of anger.  On examination, he 
demonstrates significant cognitive impairment.  In April 
2005, the VA examiner determined the veteran is unable to 
work as a result of his PTSD symptoms.  Thus, the veteran's 
current symptoms meet the criteria for a 100 percent 
disability rating.  

The evidence does not reveal manifestations of the veteran's 
PTSD warranting a rating different from that granted herein 
for a specific period or "staged rating."  Fenderson, 12 
Vet. App. 119, 126-27 (1999).

Duty to Notify and Assist

In view of the disposition of the matter on appeal herein 
that is fully favorable to the veteran, no useful purpose 
would be served by an analysis of VA's compliance with its 
duties to notify and assist, and further development is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991). 


ORDER

A 100 percent disability rating for posttraumatic stress 
disorder (PTSD) is granted; subject to the laws and 
regulations pertaining to the payment of monetary benefits. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


